Case 4:20-cv-01638 Document 1-3 Filed on 05/11/20 in TXSD Page 1 of 12




                  EXHIBIT %
Case 4:20-cv-01638 Document 1-3 Filed on 05/11/20 in TXSD Page 2 of 12

                 2020-22898 / Court: 080




                                                             P
                                                          QJW
                                                       Y(
                                                   WNH
                                                NXY
                                             X)
                                          JX
                                        WL
                                     'Z
                                   S
                                 NQ^
                               FW
                            2
                          TK
                        J
                     KKNH
                 ^4
              TU
            (
         NFQ
        KNH
     TK
  :S
Case 4:20-cv-01638 Document 1-3 Filed on 05/11/20 in TXSD Page 3 of 12




                                                             P
                                                          QJW
                                                       Y(
                                                   WNH
                                                NXY
                                             X)
                                          JX
                                        WL
                                     'Z
                                   S
                                 NQ^
                               FW
                            2
                          TK
                        J
                     KKNH
                 ^4
              TU
            (
         NFQ
        KNH
     TK
  :S
Case 4:20-cv-01638 Document 1-3 Filed on 05/11/20 in TXSD Page 4 of 12




                                                             P
                                                          QJW
                                                       Y(
                                                   WNH
                                                NXY
                                             X)
                                          JX
                                        WL
                                     'Z
                                   S
                                 NQ^
                               FW
                            2
                          TK
                        J
                     KKNH
                 ^4
              TU
            (
         NFQ
        KNH
     TK
  :S
Case 4:20-cv-01638 Document 1-3 Filed on 05/11/20 in TXSD Page 5 of 12




                                                             P
                                                          QJW
                                                       Y(
                                                   WNH
                                                NXY
                                             X)
                                          JX
                                        WL
                                     'Z
                                   S
                                 NQ^
                               FW
                            2
                          TK
                        J
                     KKNH
                 ^4
              TU
            (
         NFQ
        KNH
     TK
  :S
Case 4:20-cv-01638 Document 1-3 Filed on 05/11/20 in TXSD Page 6 of 12




                                                             P
                                                          QJW
                                                       Y(
                                                   WNH
                                                NXY
                                             X)
                                          JX
                                        WL
                                     'Z
                                   S
                                 NQ^
                               FW
                            2
                          TK
                        J
                     KKNH
                 ^4
              TU
            (
         NFQ
        KNH
     TK
  :S
Case 4:20-cv-01638 Document 1-3 Filed on 05/11/20 in TXSD Page 7 of 12




                                                             P
                                                          QJW
                                                       Y(
                                                   WNH
                                                NXY
                                             X)
                                          JX
                                        WL
                                     'Z
                                   S
                                 NQ^
                               FW
                            2
                          TK
                        J
                     KKNH
                 ^4
              TU
            (
         NFQ
        KNH
     TK
  :S
Case 4:20-cv-01638 Document 1-3 Filed on 05/11/20 in TXSD Page 8 of 12




                                                             P
                                                          QJW
                                                       Y(
                                                   WNH
                                                NXY
                                             X)
                                          JX
                                        WL
                                     'Z
                                   S
                                 NQ^
                               FW
                            2
                          TK
                        J
                     KKNH
                 ^4
              TU
            (
         NFQ
        KNH
     TK
  :S
Case 4:20-cv-01638 Document 1-3 Filed on 05/11/20 in TXSD Page 9 of 12

                 2020-22898 / Court: 080




                                                             P
                                                          QJW
                                                       Y(
                                                   WNH
                                                NXY
                                             X)
                                          JX
                                        WL
                                     'Z
                                   S
                                 NQ^
                               FW
                            2
                          TK
                        J
                     KKNH
                 ^4
              TU
            (
         NFQ
        KNH
     TK
  :S
Case 4:20-cv-01638 Document 1-3 Filed on 05/11/20 in TXSD Page 10 of 12




                                                   QJWP
                                               Y(
                                               WNH
                                            NXY
                                          )
                                         XX
                                      WLJ
                                    'Z
                                  Q^S
                                FWN
                              K2
                            JT
                         KKNH
                         4
                       U^
                    (T
                     
                  NFQ
                KKNH
                T
             :S
Case 4:20-cv-01638 Document 1-3 Filed on 05/11/20 in TXSD Page 11 of 12




                                                    P
                                                  QJW
                                               Y(
                                              WNH
                                            NXY
                                          )
                                         XX
                                      WLJ
                                    'Z
                                  Q^S
                                FWN
                              K2
                            JT
                         KKNH
                        ^4
                     TU
                   Q(
                 NHNF
               TKK
             :S
Case 4:20-cv-01638 Document 1-3 Filed on 05/11/20 in TXSD Page 12 of 12




                                                          P
                                                        QJW
                                                     Y(
                                                  WNH
                                                NXY
                                            X)
                                          JX
                                        WL
                                     'Z
                                   S
                                 NQ^
                              FW
                            2
                          TK
                        J
                     KKNH
                   4
                U^
             (T
          FQ
          N
       KNH
     TK
  :S
